         Case 2:21-cv-00642-JAM-DB Document 3 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LATWAHN MCELROY,                                  No. 2:21-cv-0642 DB P
12                         Plaintiff,
13             v.                                          ORDER
14       WARDEN, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not filed an in forma pauperis affidavit or paid the required filing fee

19   of $350.00 plus the $52.00 administrative fee.1 See 28 U.S.C. §§ 1914(a), 1915(a). Plaintiff will

20   be provided the opportunity either to submit the appropriate affidavit in support of a request to

21   proceed in forma pauperis or to submit the required fees totaling $402.00.

22   ////

23   ////

24   ////

25   ////

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $52.00 administrative fee.
                                                          1
       Case 2:21-cv-00642-JAM-DB Document 3 Filed 04/15/21 Page 2 of 2


 1             In accordance with the above, IT IS HEREBY ORDERED that:

 2             1. Plaintiff shall submit, within thirty days from the date of this order, an affidavit in

 3   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court, or

 4   the required fees in the amount of $402.00; plaintiff’s failure to comply with this order may result

 5   in a recommendation that this action be dismissed; and

 6             2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 7   Forma Pauperis By a Prisoner.

 8   Dated: April 14, 2021

 9

10

11

12

13
     DB:14
14   DB:1/Orders/Prisoner/Civil Rights/mcel0642.3a(CDCR)

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
